Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.961 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

  VANESSA BILLY,                                         ORDER RE: DISCOVERY
                                                         MOTIONS HEARD ON 2/11/2021
                         Plaintiff,
  v.                                                      Case No. 2:19-cv-00058-JNP-CMR

  EDGE HOMES, LLC; EDGE
  CONSTRUCTION, LLC; STEVE                                Judge Jill N. Parrish
  MADDOX; DOES 1-59, inclusive,
                                                          Magistrate Judge Cecilia M. Romero
                         Defendants.


         Before the Court are eight discovery motions: (1) Plaintiff’s Motion for Protective Order

 (ECF 61); (2) Plaintiff’s Motion for Short Form Discovery (ECF 69); (3) Plaintiff’s Motion for

 Protective Order (ECF 84); (4) Defendants’ Motion for Protective Order (ECF 62);

 (5) Defendants’ Motion to Compel Discovery Responses (ECF 65); (6) Motion for Protective

 Order (ECF 76); (7) Penny Banks’ Motion for Protective Order (ECF 75); and (8) Penny Banks’

 Motion for Protective Order (ECF 81). A hearing was held on February 11, 2021, at which Plaintiff

 was represented by Randy Andrus, Defendants were represented by Shaunda McNeill, and third-

 party movant Penny Banks was represented by Lisa Petersen. Oral argument was heard on all

 eight motions.

                                          DISCUSSION

    I.      Plaintiff’s Motion for Protective Order (ECF 61)

         Plaintiff seeks a protective order preventing Defendants from issuing subpoenas to non-

 parties Statewide Process Servers and Terri Lynch (an employee of Statewide Process Servers).

 The Court finds that Plaintiff lacks standing to bring the motion and that the motion lacks merit.
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.962 Page 2 of 19




           For a party to have standing to challenge a third-party subpoena, the party “must present

 a personal right or privilege with respect to the information sought” by the subpoena. Western

 Vision Software, L.C. v. Process Vision, LLC, No. 1:12-cv-155, 2013 WL 1411778, at *1 (D.

 Utah Apr. 8, 2013). The party challenging the subpoena has the burden to demonstrate standing.

 See id.

           The Court finds that Plaintiff lacks standing to bring this motion because she has failed to

 demonstrate a personal right or privilege with respect to the information sought by the

 subpoenas. Plaintiff characterizes the subpoenas as seeking information regarding the “efforts to

 serve Ms. Banks” with a subpoena issued by Plaintiff (ECF 61 at 2). Information regarding

 service attempts by a third-party process server do not implicate a “personal right or privilege”

 held by Plaintiff. A third-party process server is not an agent of a party’s legal counsel, such that

 the work product doctrine would apply. Nor are communications between a third-party process

 server and a party’s legal counsel privileged. Plaintiff lacks standing to bring the motion, and the

 motion is denied.

           Furthermore, even if Plaintiff did not lack standing, the motion would be denied on the

 merits. A court “may, for good cause, issue an order to protect a party or person from

 annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

 Plaintiff seeks a protective order on the basis that the subpoenas “are attempts to annoy,

 embarrass, oppress, and subject a process server with undue burden and expense” and because

 they “violate the attorney work product privilege” (ECF 61 at 3). The Court finds that Plaintiff

 has not demonstrated “good cause” to issue a protective order. The subpoenas appear to have

 been noticed for a legitimate purpose of determining whether improper discovery practices are



                                                    2
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.963 Page 3 of 19




 being employed. Plaintiff has not demonstrated that the purpose of the subpoenas is to annoy,

 embarrass, or oppress. Nor has Plaintiff demonstrated that the subpoenas will subject the third

 parties to an undue burden. Therefore, even if Plaintiff had standing to bring the motion, the

 motion would be denied on the merits.

           Under Rule 37, the Court may award reasonable expenses, including attorney’s fees to a

 party who successfully opposes a discovery motion that was not “substantially justified.” Fed.

 R. Civ. P. 37(a)(5)(C). The Court finds that this motion was not “substantially justified” because

 Plaintiff lacked any basis in law or fact to interfere with Defendants’ issuance of the subpoenas

 to the third-party process servers. Having given Plaintiff’s counsel an opportunity to be heard on

 this issue, the Court awards Defendants their attorney’s fees incurred in opposing the motion and

 participating in oral argument on the motion. The fees shall be paid by Plaintiff’s counsel

 because he has been directing the legal strategy and should have known the motion was not

 “substantially justified.”

     II.      Plaintiff’s Motion for Short Form Discovery (ECF 69)

           Plaintiff brings this Motion for Short Form Discovery seeking supplemental discovery

 responses from Defendants. Under Rule 26, “[p]arties may obtain discovery regarding any

 nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

 needs of the case[.]” Fed. R. Civ. P. 26(b)(1). “Relevancy is broadly construed at the discovery

 stage of the litigation and a request for discovery should be considered relevant if there is any

 possibility the information sought may be relevant to a party’s claim or defense.” Dutcher v.

 Bold Films LP, No. 2:15-cv-110-DB-PMW, 2017 WL 1901418, at *1 (D. Utah May 8, 2017)

 (citation and internal quotation marks omitted). However, in determining whether discovery



                                                  3
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.964 Page 4 of 19




 would be proportional to the needs of the case, the Court considers “the importance of the issues

 at stake in the action, the amount in controversy, the parties’ relative access to relevant

 information, the parties’ resources, the importance of the discovery in resolving the issues, and

 whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

 Civ. P. 26(b)(1).

           A. Request for Production No. 7

           Plaintiff’s Request for Production (“RFP”) No. 7 seeks all communications between

 individuals identified in Defendants’ initial disclosures. Defendants have produced responsive

 communications for the period of Plaintiff’s employment with Defendants. However, Plaintiff

 seeks production of communications for the approximately three-year period after Plaintiff’s

 employment with Defendants ended. The Court finds that Defendants’ current production is

 adequate, and that the burden and expense of the additional production would outweigh its likely

 benefit. Plaintiff’s request is denied.

           B. Requests for Production Nos. 9, 35, and 36

           Plaintiff’s RFPs Nos. 9, 35, and 36 request copies of insurance policies. Defendants have

 responded that they have analyzed their insurance policies and produced copies of the policies

 that may provide coverage for the claims asserted in this action. The Court finds that

 Defendants’ response is adequate and that Defendants are not obligated to produce copies of

 insurance policies for which they have determined no coverage is available. Plaintiff’s request is

 denied.




                                                   4
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.965 Page 5 of 19




        C. Requests for Production Nos. 15 and 16

        Plaintiff’s RFPs Nos. 15 and 16 seek “any and all job postings and/or advertisements for

 any sales agent position at Edge from January 1, 2013 to present” and “any and all job

 descriptions for any sales agent position at Edge from January 1, 2013 to present.” Defendants

 have objected that the temporal scope of the request is overbroad, that the request is

 disproportionate, and that the request calls for irrelevant information. The Court agrees with

 Defendants that the temporal scope of the request is overbroad. However, the Court finds that in

 light of the low relevancy threshold at the discovery phase, the requested documents should be

 produced with respect to the time period of Plaintiff’s employment. Thus, Plaintiff’s request is

 granted in part. Defendants shall produce any job postings, advertisements, and job descriptions

 for the position of “sales agent” that were created or in effect during the period of Plaintiff’s

 employment with Defendants.

        D. Request for Production No. 17

        Plaintiff’s RFP No. 17 states: “Please produce any and all sales agent agreements,

 including any Independent Sales Contractor Services Agreement, signed by Vanessa Billy.”

 Defendants responded that they do “not have any Independent Sales Contractor Services

 Agreement signed by Vanessa Billy.” Plaintiff objects that Defendants’ response does not

 adequately address the first component of the request, for “any and all sales agent agreements.”

 The Court agrees and orders Defendants to supplement their response to respond to the first

 component of RFP No. 17.




                                                   5
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.966 Page 6 of 19




        E. Request for Production No. 18

        Plaintiff’s RFP No. 18 seeks “any and all photographs and/or video of Vanessa Billy,

 including any taken of her at or about the time she became a sales agent.” Defendants responded

 that they have searched for responsive documents and produced what they found. The Court

 finds that Defendants’ response is adequate. Plaintiff’s request is denied.

        F. Request for Production Nos. 19, 21, 22, and 30, and Interrogatory No. 2

        Plaintiff’s RFPs Nos. 19, 21, 22, and 30 and Interrogatory No. 2 seek personal and

 financial information regarding all Edge sales agents from 2015 to the present and regarding 25

 named employees/contractors. Defendants object that these requests are an inappropriate

 invasion of privacy as to both Edge and its current and former personnel and that the requested

 information is not relevant or proportional to Plaintiff’s claims of workplace harassment.

 Plaintiff stated at oral argument that the information requested is relevant to damages. The Court

 finds that each of these requests is overbroad and is not proportional to the needs of the case. If

 Plaintiff requires any of the requested information to calculate her damages, she is instructed to

 significantly narrow the requests to seek only the information necessary for that purpose.

        G. Request for Production No. 20

        Plaintiff’s RFP No. 20 seeks “any and all ‘documents’ and ‘writings’ which refer to,

 relate to, or are evidence of any Edge sales agent training in or about September 2017 through

 February 2018.” Defendants responded that the request is overbroad, irrelevant to Plaintiff’s

 claims, and seeks confidential information. The Court finds that the request is disproportionate

 to the needs of the case, but only to the extent it seeks documents other than the training

 materials used in the sales agent training in which Plaintiff personally participated. Plaintiff’s



                                                   6
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.967 Page 7 of 19




 request is denied in part and granted in part. Defendants are ordered to produce the training

 materials used in the sales agent training in which Plaintiff personally participated.

        H. Request for Production No. 23

        Plaintiff’s RFP No. 23 seeks all communications “from January 1, 2016 to present”

“regarding Plaintiff and/or any issue in this Action” between 23 individuals identified in

Plaintiff’s initial disclosures. Defendants responded that this request is burdensome and

disproportionate to the needs of the case, particularly considering that during her deposition

Plaintiff only identified a handful of individuals who were knowledgeable about the allegations in

the Amended Complaint. The Court agrees with Defendants and finds that communications

would be relevant only if exchanged among individuals with knowledge of Plaintiff’s allegations.

The Court therefore orders Defendants to search the Edge email accounts of the individuals who

Plaintiff identified in her deposition as being knowledge about the allegations during the period of

their work for Edge. The search and production shall be limited to the period of Plaintiff’s

employment with Edge. Accordingly, Plaintiff’s request is denied in part and granted in part.

        I. Request for Production No. 24

        In RFP No. 24, Plaintiff seeks communications between Defendant Steve Maddox and

 one of his sons, regarding Plaintiff or the allegations in the Amended Complaint. Defendants

 responded that Mr. Maddox’s email and text messages have already been searched, and any

 responsive communications have already been produced. Plaintiff requests that Defendants

 verify that all email accounts of Mr. Maddox have been searched, including any private email

 accounts that he might maintain. The Court grants this request orders Defendants to supplement




                                                   7
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.968 Page 8 of 19




 their response to confirm that any private email account of Mr. Maddox has also been searched

 and responsive documents have been produced.

        J. Request for Production No. 31

        Plaintiff’s RFP No. 31 seeks documents and communications relating to Penny Banks,

 with whom Mr. Maddox has acknowledged having a long-term romantic relationship. The

 request specifically seeks “email and text, sexting, gifts, loans, vehicle(s), purchase(s) of any real

 and/or personal property.” Defendants and third-party Ms. Banks responded that the request

 seeks information that is irrelevant to Plaintiff’s workplace harassment claims and that the

 request is intended to annoy, embarrass, and intimidate Mr. Maddox and Ms. Banks. The Court

 agrees with Defendants and Ms. Banks that none of the information sought by this request has

 any relevance to Plaintiff’s claims and that these requests appear to be intended to annoy,

 embarrass, and intimidate Mr. Maddox and Ms. Banks. See infra, Section VI. Plaintiff’s request

 is denied.

        K. Request for Production Nos. 32 and 33, Interrogatories 3 and 4

        In RFPs No. 32 and 3 and Interrogatories 3 and 4, Plaintiff seeks documents and

 information regarding Mr. Maddox’s experiences and companions from the mission he served

 with the Church of Jesus Christ of Latter-day Saints approximately three decades ago. The Court

 finds that these requests and interrogatories are irrelevant to Plaintiff’s claims, disproportionate

 to the needs of the case, and appear to have been propounded for the purpose of harassing Mr.

 Maddox. Plaintiff’s requests are denied.




                                                   8
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.969 Page 9 of 19




        L. Request for Production No. 34

        Plaintiff’s RFP No. 34 seeks “any and all organizational chart(s) for Edge from January

 1, 2015 to present.” Defendants objected to the temporal scope of this request but purported to

 produce “documents responsive to this request which are representative of the time during which

 Plaintiff was employed by Defendants. See documents previously produced as Edge00006233–

 34” (ECF 69-2 at 12). The Court finds that this response is adequate. Plaintiff’s counsel stated

 that the documents identified by bates numbers in Defendants’ response do not resemble an

 organizational chart. Defendants’ counsel agreed to determine whether the bates numbers were

 correctly identified. Accordingly, this request is granted only to the extent that Defendants shall

 include in their supplemental response a statement as to whether the bates numbers were

 correctly identified and, if not, a statement as to the correct bates numbers. For avoidance of

 doubt, Defendants are not required to create or modify any organization chart for purpose of

 responding to this or any discovery request.

        M. Interrogatory No. 1

        Plaintiff’s Interrogatory No. 1 seeks contact information for several individuals. This

 interrogatory is the subject of Defendants’ Motion for Protective Order (ECF 62). For the

 reasons stated with respect to the Court’s ruling on that motion, Plaintiff’s request is denied.

        N. Attorney’s Fees

        Under Rule 37, the Court may award reasonable expenses, including attorney’s fees to a

 party who successfully opposes a discovery motion that was not “substantially justified.” Fed.

 R. Civ. P. 37(a)(5)(C). Here, Defendants have successfully opposed Plaintiff’s motion in nearly




                                                   9
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.970 Page 10 of 19




 all respects. The Court considers the question of fees a close call but will deny them because the

 Court finds that a few of Plaintiff’s requests were “substantially justified.” Fees are denied.

     III.      Plaintiff’s Motion for Protective Order (ECF 84)

            Plaintiff moves for a protective order to prevent Defendants from taking the depositions

 of her adult children, Logan Billy and Madalynn Billy. Plaintiff argues that these depositions

 will cause annoyance and embarrassment and that they are “one-sided” (ECF 84 at 3).

 Defendants argue that the depositions are necessary because Plaintiff has placed her personal life

 and emotional state at issue by seeking damages for emotional distress.

            In the Amended Complaint, Plaintiff seeks damages under Title VII for “emotional pain

 and suffering, mental anguish, humiliation, embarrassment, personal indignity, loss of enjoyment

 of life, and other physical, mental, and intangible injuries” (ECF 24, ¶ 69). She also seeks tort

 damages for “extreme and severe pain and suffering, both physical and mental,” “a diminution in

 the ability and capacity to work, earn money and perform household and other services in the

 future,” and “non-economic damages, including a loss of enjoyment of life” (Id. ¶¶ 78, 88, 114).

 The Court finds that Defendants’ attempts to take the depositions of Plaintiff’s adult children are

 reasonable and necessary based on Plaintiff’s damages claims and based on Plaintiff’s testimony

 that her children witnessed her mental state following her termination from Edge and that she

 told her daughter about specific allegations in the Amended Complaint (Deposition of Vanessa

 Billy, ECF 86-1, at 265.21 –266:10; 208:25 – 209:13; 215:25 – 217:22). Plaintiff has failed to

 demonstrate that the purpose of the depositions of Plaintiff’s children is to annoy or embarrass

 Plaintiff or the children.




                                                    10
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.971 Page 11 of 19




           Plaintiff’s motion states, “Defendants’ Subpoenas also lack the requisite jurisdiction,

 including for individuals out-of-state in other jurisdictions, notice, and timing” (ECF 84 at 3).

 Aside from this conclusory and incomplete statement, Plaintiff fails to identify any jurisdictional

 or procedural deficiencies with the subpoenas. Further, Plaintiff has brought the motion as one

 for a protective order under Rule 26(c); Plaintiff has not moved to quash the subpoenas.

 Moreover, it is premature to determine whether the subpoenas were properly issued because they

 appear not to have been issued at the time of Plaintiff’s motion. For these reasons, the Court will

 not consider Plaintiff’s vague jurisdictional argument. Plaintiff’s motion is denied.

           Under Rule 37, the Court may award reasonable expenses, including attorney’s fees, to a

 party who successfully opposes a discovery motion that was not “substantially justified.” Fed.

 R. Civ. P. 37(a)(5)(C). The Court finds that Plaintiff’s motion was not “substantially justified”

 because Plaintiff lacked any basis in law or fact to interfere with Defendants’ issuance of the

 subpoenas to her adult children. Having given Plaintiff’s counsel an opportunity to be heard on

 this issue, the Court awards Defendants their attorney’s fees incurred in opposing the motion and

 participating in oral argument on the motion. The fees shall be paid by Plaintiff’s counsel

 because he has been directing the legal strategy and should have known the motion was not

 “substantially justified.”

     IV.      Defendants’ Motion for Protective Order (ECF 62)

           Defendants move for a protective order to prevent Plaintiff from contacting the following

 individuals and groups:

              •   Mr. Maddox’s former mission companions;
              •   Parents of Mr. Maddox’s ex-wife;
              •   Parents of Mr. Banks;



                                                    11
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.972 Page 12 of 19




            •   Mr. Maddox’s former business partner (who departed Edge before Plaintiff was
                hired); and
            •   All Edge sales agents (i.e. realtors) who worked at the company within the past 5
                years.

 Defendants filed this motion because Plaintiff sought contact information for the foregoing

 individuals and groups in Plaintiff’s Interrogatories.

         “The court may, for good cause, issue an order to protect a party or person from

 annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

  “Rule 26(c) confers broad discretion on the trial court to decide when a protective order is

 appropriate and what degree of protection is required.” Siegel v. Blue Giant Equip. Corp., 793 F.

 App’x 737, 744 (10th Cir. 2019).

         Here, the Court finds there is good cause to issue an order preventing Plaintiff from

 contacting the former mission companions of Mr. Maddox, the parents of Mr. Maddox’s ex-wife,

 the parents of Ms. Banks, the former business partner of Mr. Maddox who departed Edge before

 Plaintiff was hired, and the Edge sales agents whose work for Edge did not overlap with

 Plaintiff’s employment. The Court finds that there is no basis to believe the foregoing

 individuals and groups would have information that is relevant to Plaintiff’s claims. The

 interrogatories seeking contact information for these potential witnesses appear to be propounded

 to annoy, embarrass, and intimidate Mr. Maddox and Ms. Banks. Accordingly, Defendants’

 motion is granted except with respect to Edge sales agents whose work for Edge overlapped with

 Plaintiff’s employment at Edge.

         Under Rule 37, the Court must award reasonable expenses, including attorney’s fees to a

 party who whose discovery motion is granted unless (i) the party failed to meet and confer,

 (ii) the other party’s position was “substantially justified,” or (iii) other circumstances make the


                                                  12
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.973 Page 13 of 19




 award unjust. Fed. R. Civ. P. 37(a)(5)(A). Because it appears that meet and confer efforts were

 inadequate and Plaintiff’s efforts were substantially justified with respect to this subclass of the

 sales agents, the Court denies an award of attorney’s fees.

     V.      Defendants’ Motion to Compel Discovery Responses (ECF 65)

          Defendants bring this discovery motion seeking to compel supplemental discovery

 responses from Plaintiff. Defendants argue that Plaintiff has impermissibly relied on boilerplate

 objections and has failed to specify whether documents and information have been withheld on

 the basis of the objections or on the basis of privilege, as set forth in Plaintiff’s privilege log.

          “[A] responding party’s objections must have a special determining quality that is

 peculiar to or characteristic of the request to which the responding party is objecting.” Smash

 Tech., LLC v. Smash Sols., LLC, 335 F.R.D. 438, 446 (D. Utah 2020) (internal quotation marks

 omitted). A responding party must “show specifically how each [request] is not relevant,” “is

 overly broad, burdensome or oppressive,” and must “attempt to articulate the particular harm that

 would accrue if the responding party were required to respond[.]” Id. at 446–47 (citation and

 internal quotation marks omitted). In addition, responding to an RFP requires producing

 documents or “stat[ing] whether any responsive materials are being withheld on the basis of [an]

 objection.” Id. (citation and internal quotation marks omitted). Similarly, when the basis for

 withholding documents is privilege, the party must privilege log or other document that

 “describe[s] the nature of the documents, communications, or tangible things not produced or

 disclosed . . . in a manner that . . . will enable other parties to assess the claim.” Fed. R. Civ. P.

 26(b)(5)(A).




                                                    13
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.974 Page 14 of 19




          Having examined Plaintiff’s discovery responses, the Court finds that Plaintiff has

 impermissibly relied on boilerplate objections and vague assertions of privilege. Defendants’

 motion is granted. Plaintiff is ordered to provide supplemental discovery responses with respect

 to Defendants’ RFP 2, 3, 5, 10-14, 16-18, and 21-27 and Interrogatories 4-13, and to provide a

 privilege log that satisfies the requirements of Rule 26(b)(5)(A).

          Under Rule 37, the Court must award reasonable expenses, including attorney’s fees to a

 party who whose discovery motion is granted unless (i) the party failed to meet and confer, (ii)

 the other party’s position was “substantially justified,” or (iii) other circumstances make the

 award unjust. Fed. R. Civ. P. 37(a)(5)(A). The Court finds that Plaintiff’s position was not

 “substantially justified” because Plaintiff’s discovery responses are contrary to the requirements

 of the Federal Rules of Civil Procedure and the precedent of this Court. However, because it

 does not appear that there was adequate meet and confer efforts before filing of the motion,

 attorney’s fees are denied.

    VI.      Motions Regarding Penny Banks (ECF 75; ECF 76; ECF 81)

          There are three motions that pertain to Plaintiff’s attempts to seek discovery from and

 regarding third party Penny Banks. Two of the motions were filed by Ms. Banks (ECF 75; ECF

 81), and one was filed by Defendants (ECF 76).

          Under Rule 26, “Parties may obtain discovery regarding any non-privileged matter that is

 relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

 P. 26(b)(1). However, “[t]he court may, for good cause, issue an order to protect a party or

 person from annoyance, embarrassment, oppression, or undue burden or expense.” Id. R.

 26(c)(1). Here, the heart of the parties’ dispute is whether Mr. Maddox’s relationship with Ms.



                                                  14
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.975 Page 15 of 19




 Banks is relevant to Plaintiff’s claims of workplace sexual harassment. Plaintiff argues that

 because Mr. Maddox and Ms. Banks engaged in a romantic relationship for many years,

 including during the period in which Ms. Banks worked as a sales agent for Edge, Plaintiff

 should be permitted to take intrusive discovery to determine whether the relationship was

 consensual and to demonstrate a pattern of sexual misconduct by Mr. Maddox. Defendants and

 Ms. Banks argue that because the relationship between Mr. Maddox and Ms. Banks was

 consensual and because Ms. Banks was not a sales agent at the time Plaintiff was employed at

 Edge any discovery regarding Ms. Banks has no relevance to Plaintiff’s claims.

        Defendants and Ms. Banks rely on Plott v. Advanced Comfort Techs., No. 1:18-CV-

 00048-TC-PMW, 2020 WL 375604 (D. Utah Jan. 23, 2020), in which this Court held that a

 defendant’s “private conduct” lacks “any bearing on whether [defendant] engaged in unwelcome

 conduct towards [plaintiff] in the workplace.” Id. at *2. In Plott, the plaintiff asserted workplace

 sexual harassment claims and attempted to support them with evidence to be obtained from a

 third-party dating website used by the defendant. Id. at *1. The plaintiff wished to subpoena the

 third-party dating website for the defendant’s communications through the website, the

 defendant’s profile information, and the defendant’s billing information. Id. This Court granted

 Defendants’ motion to quash and issued a protective order prohibiting the discovery, finding the

 defendant’s dating activities not to be relevant to the plaintiff’s claims. Id. at *2. The plaintiff

 “failed to persuade the court that any information concerning [the defendant’s] private conduct

 has any bearing on whether [he] engaged in unwelcome conduct towards [plaintiff] in the

 workplace.” Id. This Court concluded that “[g]iven the lack of relevance of the information,”




                                                   15
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.976 Page 16 of 19




 “disclosure of the information would serve no other purpose than to embarrass [the defendant].”

 Id.

        The Court finds the Plott case persuasive and applicable to the present matter. Plaintiff

 has failed to persuade the Court that information concerning Mr. Maddox’s romantic relationship

 with Ms. Banks has any bearing on whether he engaged in unwelcome conduct towards Plaintiff

 in the workplace. See also Stephens v. Rheem Mfg. Co., 220 F.3d 882, 885 (8th Cir. 2000)

 (“[C]onsensual affairs and unwelcome sexual harassment are entirely separate exploits, with

 distinct motivations and underlying conduct.”). Plaintiff has not identified any deposition

 testimony, declarations, or documentary evidence suggesting that Ms. Banks’ work environment

 at Edge was hostile or that the relationship was based on quid pro quo sexual harassment.

 Plaintiff’s unsupported suspicions are insufficient to justify intrusive discovery into the private

 lives of Mr. Maddox and Ms. Banks.

        Plaintiff further attempts to justify the discovery by arguing that Ms. Banks is

 knowledgeable about the work environment at Edge. However, it is undisputed that Plaintiff and

 Ms. Banks did not work at Edge at the same time and have never even met one another (See

 Declaration of Penny Banks, ECF 81-4 at ¶¶ 16, 18; Deposition of Vanessa Billy at 32:7-11,

 ECF 86-1). Therefore, Ms. Banks lacks first-hand knowledge as to Plaintiff’s work

 environment. Even if Ms. Banks’ knowledge of the work environment at Edge during her tenure

 had some minimal relevance to the work environment when Plaintiff was hired a few months

 later, its probative value would be dwarfed by that of the sales agents who actually worked with

 Plaintiff. Plaintiff’s counsel admitted during oral argument that Plaintiff has not noticed the

 depositions of any sales agents who worked at Edge during Plaintiff’s employment. This



                                                  16
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.977 Page 17 of 19




 admission confirms that Plaintiff’s motive in seeking discovery from Ms. Banks is not to seek

 information about the work environment. Rather, her purpose appears to be to annoy, embarrass,

 and intimidate Ms. Banks and Mr. Maddox by intruding into and exposing their romantic

 relationship.

         With respect to the three motions involving Ms. Banks, attorney’s fees were requested

 only with respect to the motion brought by Defendants (ECF 76). Under Rule 37, the Court must

 award reasonable expenses, including attorney’s fees to a party who whose discovery motion is

 granted unless (i) the party failed to meet and confer, (ii) the other party’s position was

 “substantially justified,” or (iii) other circumstances make the award unjust. Fed. R. Civ. P.

 37(a)(5)(A). The Court finds that Defendants adequately attempted to meet and confer with

 Plaintiff’s counsel prior to filing their motion. Defendants’ counsel served an objection to

 Plaintiff’s first subpoena to Ms. Banks, met and conferred with Plaintiff’s counsel on October

 29, 2020, and November 24, 2020, and made further efforts to meet and confer with Plaintiff’s

 counsel in December of 2020. The Court finds that Plaintiff’s position was not “substantially

 justified” because she failed to articulate a good faith basis for the discovery sought from or

 regarding Ms. Banks. As set forth above, the discovery appears to have been calculated to

 annoy, embarrass, and intimidate, rather than to seek probative information. Having given

 Plaintiff’s counsel an opportunity to be heard on this issue, the Court awards Defendants their

 attorney’s fees incurred in bringing the motion and their reply and participating in oral argument

 on the motion. The fees shall be paid by Plaintiff’s counsel because he has been directing the

 legal strategy and should have known the efforts to take discovery regarding Ms. Banks were not

 “substantially justified.”



                                                  17
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.978 Page 18 of 19




                                        CONCLUSION

       In summary, IT IS HEREBY ORDERED that:

          1. Plaintiff’s Motions for Protective Order (ECF 61; ECF 84) are DENIED;

          2. Plaintiff’s Motion for Short Form Discovery (ECF 69) is GRANTED IN PART
             AND DENIED IN PART;

          3. Defendants’ Motion to Compel Discovery Responses (ECF 65) and Motion for
             Protective Order (ECF 76) are GRANTED;

          4. Defendants’ Motion for Protective Order (ECF 62) is GRANTED IN PART AND
             DENIED IN PART;

          5. Penny Banks’ Motions for Protective Order (ECF 75; ECF 81) are GRANTED;

          6. The court GRANTS attorney’s fees to Defendants for opposing Plaintiff’s
             Motions for Protective Order (ECF 61; ECF 84), for filing their Motion for
             Protective Order (ECF 76), and for oral argument on these motions. The court
             DENIES all other requests for fees.

       IT IS FURTHER ORDERED that:

       1. Both parties shall submit supplemental discovery responses as ordered above and

          discussed at the hearing within 20 days of the entry of this Order.

       2. The parties shall meet and confer regarding the amount of Defendants’ fee award. If

          the parties are unable to reach an agreement, Defendants may file a fee motion and

          supporting declaration within 15 days of the entry of this Order, and Plaintiff may file

          an objection within 10 days of the filing of the fee motion and declaration. The

          attorney’s fee awards apply to all briefing by Defendants (including, where

          applicable, reply briefs), and to a proportional amount of the 2-hour and 40-minute

          hearing on February 11, 2021. The attorney’s fee awards are assessed against

          Plaintiff’s counsel, not against Plaintiff personally.



                                                18
Case 2:19-cv-00058-JNP-CMR Document 89 Filed 02/26/21 PageID.979 Page 19 of 19




       3. For purposes of future discovery disputes, the parties shall meet and confer via phone

          or video conference within 7 days of a discovery dispute arising. Failure to comply

          with this order is grounds for a party to file a motion for sanctions.

          DATED this 26 February 2021.




                                             Magistrate Judge Cecilia M. Romero
                                             United States District Court for the District of Utah




                                                19
